Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT Name JurisdictionofIncorporation Great Lakes Dredge& Dock Company, LLC Delaware Dawson Marine Services Company Delaware Great Lakes Dredge& Dock Environmental, Inc. Delaware Fifty-Three Dredging Corporation New Jersey Great Lakes Dredge & Dock Australia Pty Ltd Australia Great Lakes Dredge& Dock do Brasil Ltda. Brazil Great Lakes Dredge & Dock India Private Limited India Lydon Dredging& Construction Company, Ltd. Canada Great Lakes Dredge& Dock (Bahamas) Ltd. Bahamas GLDD Mexicana, S. de R.L. DE C.V. Mexico NASDI Holdings, LLC Delaware Terra Contracting Services, LLC Delaware Great Lakes Environmental & Infrastructure, LLC Delaware Great Lakes Environmental & Infrastructure Solutions, LLC Delaware Terra Fluid Management, LLC Delaware
